     Case 1:02-cr-00093-DCB-JMR Document 292 Filed 07/29/20 Page 1 of 11



                  IN THE UNITED STATES DISTRICT COURT
               FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                            SOUTHERN DIVISION
UNITED STATES OF AMERICA
v.                                     CRIMINAL NO. 1:02-cr-93-DCB-JMR
JESSE M. SKINNER                                   DEFENDANT/PETITIONER
                                   ORDER

      This matter is before the Court on Petitioner Jesse M.

Skinner (“Skinner”)’s Motion to Reopen the Original Section 2255

Proceedings [ECF No. 288], Motion to Amend/Correct [ECF No.

289], and Motion for an Evidentiary Hearing [ECF No. 291]. The

Court has not ordered the Government to respond to these

Motions. Having read the Motions, applicable statutory and case

law, and being otherwise fully informed of the premises, the

Court finds as follows:

                                Background

      Skinner was charged in a twelve-count indictment related to

the distribution of controlled substances, resisting arrest, and

firearms violations. On June 9, 2003, following a jury trial,

Skinner was convicted of nine of the twelve counts and sentenced

to a 540-month term of imprisonment. Skinner appealed his

conviction to the Fifth Circuit, and the Fifth Circuit affirmed

his conviction on June 24, 2005. The Supreme Court of the United

States denied Skinner’s petition for a writ of certiorari on

                                     1
   Case 1:02-cr-00093-DCB-JMR Document 292 Filed 07/29/20 Page 2 of 11



November 21, 2005. In October of 2006, Skinner filed his first

motion under Section 2255 [ECF No. 153], which was denied on

July 14, 2009. Skinner filed a second motion under Section 2255

[ECF No. 230] on June 9, 2014, which was denied on February 4,

2015. Skinner filed a third motion under Section 2255 [ECF No.

269] on May 15, 2017, which was denied on January 23, 2018.

Skinner now moves to reopen his first Motion to Vacate, to be

allowed to amend the first Motion to Vacate, and for an

evidentiary hearing on the issues.

                              Discussion

Motion to Reopen the Original Section 2255 Proceeding

     Skinner moves under Federal Rule of Civil Procedure 60(b)

to reopen his Motion to Vacate [153], which this Court denied on

July 14, 2009. The Federal Rules of Civil Procedure are

applicable to federal habeas practice “only to the extent that

they are not inconsistent with any statutory provisions of these

rules.” United States v. Caldwell, No. 2:17-774, 2020 WL

2849997, at *1 (S.D. Tex. Jun. 1, 2020). A prisoner is limited

to a single Section 2255 proceeding, therefore, a defendant

bringing a Rule 60(b) motion may run afoul of the prohibition on

second or successive habeas motions. See Gonzales v. Crosby, 545

U.S. 524, 532 (2005). A Rule 60(b) motion that attacks a “defect

in the integrity of the federal habeas proceedings” does not

                                   2
   Case 1:02-cr-00093-DCB-JMR Document 292 Filed 07/29/20 Page 3 of 11



constitute a successive § 2255 petition. See Caldwell, 2020 WL

2849997 at *1. However, if the 60(b) motion advances one or more

substantive claims after denial of a habeas petition, it is a

successive petition that must be authorized by the Court of

Appeals before filing. See id.

     In this case, Skinner alleges that three claims presented

in his § 2255 petition went unaddressed by this Court. Thus,

Skinner properly filed his motion under Rule 60(b). See United

States v. Tucker, No. 05-37, 2013 WL 795997, at *3 (E.D. La.

March 4, 2013)(finding that Rule 60(b) was proper when defendant

alleged claims went unaddressed in his prior § 2255 petition).

Nevertheless, Skinner must demonstrate extraordinary

circumstances to obtain relief under Rule 60(b).

     In this case, Skinner alleges that the following arguments

went unaddressed: (1) that his conviction “was predicated upon

evidence which was seized pursuant to a search warrant which was

facially defective and issued in violation of Skinner’s Fourth

Amendment constitutional rights;” (2) that he received

ineffective assistance of counsel due to a failure of counsel to

pursue a motion to suppress; and (3) that the search warrant in

his case was issued in violation of Federal Rule of Criminal

Procedure 41. See [ECF No. 288] at 1–2. A careful review of the




                                   3
   Case 1:02-cr-00093-DCB-JMR Document 292 Filed 07/29/20 Page 4 of 11



record reveals that, despite Skinner’s assertions, the Court

addressed two of these arguments in its Order.

     Skinner raised the issue of the validity of his warrant in

his direct appeal. The Fifth Circuit reviewed this Court’s

denial of the defendant’s motion to suppress evidence seized

pursuant to the warrant Skinner claims was facially defective.

The Fifth Circuit found:

     “Skinner fails to show that the warrant application so
     misled the issuing magistrate judge that the Government
     was not entitled to rely on the good-faith exception to
     the exclusionary rule. [United States v. Leon, 468 U.S.
     897, 923 (1984)] Skinner fails to meet his burden of
     showing that either of the purported misstatements or
     omissions he cites were made deliberately or with
     reckless disregard for the truth.”
[ECF No. 142].
     Accordingly, in its Order [181] denying Skinner’s § 2255

motion, the Court referred to the Fifth Circuit’s determination

that the good faith exception applied to the warrant, i.e., that

there was no facial defect that would trigger the exclusionary

rule. [ECF No. 181] at 3. The Court also conducted its own

extensive analysis of the validity of the warrant. [ECF No. 181]

at 22–24.

     Skinner incorrectly states that this Court did not address

his claim that he received ineffective assistance of counsel

because his counsel failed to properly argue for the suppression

of evidence at trial. In the original Order denying the Motion

                                   4
   Case 1:02-cr-00093-DCB-JMR Document 292 Filed 07/29/20 Page 5 of 11



to Vacate, the Court conducted an extensive review of the issue

and found that his claim had no merit. [ECF No. 181] at 19–24.

     The Court did not specifically address Skinner’s claim that

the subject warrant violated Federal Rule of Criminal Procedure

41. However, Skinner did not make an objection that the subject

warrant violated Rule 41 at his trial or on direct appeal. The

Supreme Court has stated that, in a § 2255 proceeding, “to

obtain collateral relief based on trial errors to which no

contemporaneous objection was made, a convicted defendant must

show both (1) ‘cause’ excusing his double procedural default,

and (2) ‘actual prejudice’ resulting from the errors of which he

complains.” United States v. Frady, 456 U.S. 152, 167-68 (1982);

see also United States v. Kallestad, 236 F.3d 225, 227 (5th Cir.

2000) (“A section 2255 movant who fails to raise a

constitutional or jurisdictional issue on direct appeal waives

the issue for a collateral attack on his conviction, unless

there is cause for the default and prejudice as a result.”). In

its response to the Petitioner’s subject Motion to Vacate, the

Government states:

     “At the conclusion of defendant’s Memorandum he adds,
     for the first time, an allegation that the warrant at
     issue violates Fed. R. Crim. P. 41 and, despite the
     dictates of United States v. McKeever, 905 F.2d 829
     (5th Cir. 1990), the Court should inquire into whether
     there was collusion between state and federal
     officials to circumvent Rule 41. Defendant offers no


                                   5
   Case 1:02-cr-00093-DCB-JMR Document 292 Filed 07/29/20 Page 6 of 11



     evidence of such and, at any rate, this attack is
     barred in a collateral attack where it was not raised
     in the District Court or on direct appeal unless he
     can show cause for the earlier default and actual
     prejudice. United States v. Frady, 456 U.S. 152, 167-
     68 (1982).”
[ECF No. 155] at 15, n26. In Skinner’s Reply brief [ECF No

156], he did not respond to the Government’s assertion that

his claim regarding Federal Rule of Criminal Procedure 41

was procedurally barred. In fact, he did not address Rule

41 in any context. As such, Skinner did not show cause for

his failure to raise the issue at trial or on appeal.

Accordingly, Skinner waived the issue for collateral

attack.

     Additionally, Skinner’s Rule 60(b) Motion is untimely

inasmuch as it was filed approximately fourteen years after

the subject § 2255 Motion. Rule 60(c)(1) requires that the

motion be filed within a reasonable time of the order to

which it relates. See FED.R.CIV.P 60(c)(1). The Fifth

Circuit has found that a Rule 60(b) motion filed eight

years after the original habeas petition was dilatory. See

United States v. Tolliver, 177 Fed.Appx. 454 (5th Cir.

2006). District Courts in the Fifth Circuit have rejected

60(b) motions that were filed much sooner than Skinner’s

fourteen years. See Cisneros v. United States, Nos. 1:16-

289, H:95-196-8, 2017 WL 927845, at *5 (S.D. Tex. Feb. 2,


                                   6
   Case 1:02-cr-00093-DCB-JMR Document 292 Filed 07/29/20 Page 7 of 11



2017). In this case, all of the underlying facts and law

were available to Skinner long ago, and he has not provided

an acceptable justification for the delay.

     Because Skinner’s allegation that the Court did not address

his claims regarding the validity of the search warrant and his

assertion of ineffective assistance of counsel is unfounded, and

because he fails to demonstrate any other reason justifying

relief, the Court declines to vacate its prior ruling denying

Skinner’s § 2255 motion.

Motion to Amend/Correction

     Skinner requests that the Court allow him to amend his

Section 2255 motion – filed approximately fourteen years ago –

so that he can include facts and evidence to support his

argument that the subject warrant violated Rule 41 of the

Federal Rules of Criminal Procedure.

     “The Federal Rules of Civil Procedure apply to amendment

and supplements of motions brought under 28 U.S.C. § 2255.”

United States v. Nabor, 256 Fed.Appx. 669, 670 (5th Cir. 2007).

Under Federal Rule of Civil Procedure 15(a), a plaintiff is

allowed, as a matter of right, one amendment before any

responsive pleading has been filed, but subsequent amendments

are permitted only with leave of court.       See id. Furthermore,

Rule 15(c)(2)’s relation back doctrine applies in § 2255

                                   7
   Case 1:02-cr-00093-DCB-JMR Document 292 Filed 07/29/20 Page 8 of 11



proceedings as well. See id.( “Every circuit that has addressed

this issue agrees the Anti-Terrorism and Effective Death Penalty

Act's one-year statute of limitations, 28 U.S.C. §§ 2244(d)(1)

and 2255, does not render Rule 15 inapplicable to federal habeas

proceedings.”).

     “An amendment of a pleading relates back to the date of the

original pleading when… the claim or defense asserted in the

amended pleading arose out of the conduct, transaction, or

occurrence set forth or attempted to be set forth in the

original pleading.” Id.(quoting Fed.R.Civ.P. 15(c)(2)). When

determining whether to give leave to amend, district courts

should consider “such factors as prejudice to the opposing

party, undue delay, repeated failure to cure deficiencies with

prior amendment, bad faith, dilatory motive and futility of

amendment.” See United States v. Saenz, 282 F.3d 354, 356 (5th

Cir. 2002).

     In this case, Skinner may only amend his petition with

leave of the Court. Moreover, his Motion to Amend is not barred

by § 2255’s one-year statute of limitations because his claim

arises out of the same conduct, transactions, and occurrences

pleaded in his original motion. However, the Court finds that it

would be futile to allow Skinner to amend his § 2255 motion. As

previously mentioned, Skinner waived the subject argument by


                                   8
   Case 1:02-cr-00093-DCB-JMR Document 292 Filed 07/29/20 Page 9 of 11



failing to raise the objection at trial or raise the issue on

direct appeal. Additionally, he did not offer a reply to the

Government’s claim that he had waived the Rule 41 argument.

     Undue delay is a factor that weighs heavily against

allowing an amendment. Skinner filed the subject § 2255 motion

on October 27, 2006. He is now seeking to amend that motion

after a passage of approximately fourteen years. The Petitioner

has presented no justification for this delay. Skinner himself

states that “[i]t should be noted that these facts have always

been a part of the instant Record…” [ECF No. 289] at 11.

     Similarly, Skinner has repeatedly failed to cure any

deficiencies of his § 2255 motion with prior assertions. Skinner

moved for Reconsideration of this Court’s denial of his § 2255

motion but did not re-assert that the warrant violated Rule 41.

[ECF No. 182]. He appealed this Court’s denial of his § 2255

motion, which the Fifth Circuit denied. The Supreme Court denied

certiorari. He filed a Rule 60(b) motion for relief from

judgment in 2011. [ECF No. 203]. Skinner filed a successive §

2255 motion in 2014, which did not address a Rule 41 violation.

[ECF No. 230]. The Defendant filed a third § 2255 motion in

2017, arguing that the state judge who signed the original

search warrant did not have the authority to do so. [ECF No.

269]. The Court found that argument unavailing. See [ECF No.


                                   9
   Case 1:02-cr-00093-DCB-JMR Document 292 Filed 07/29/20 Page 10 of 11



285] at 2(“[H]is collateral attack on the authority of the state

court judge to sign the original search warrant confuses the

jurisdiction she has to hear certain types of cases with the

ability to perform certain tasks within the geographical area of

her jurisdiction. Furthermore, there is nothing new about the

factual information Skinner relies upon.”).

     Accordingly, having considered the Motion to Amend and

relevant factors, the Court finds that it would be inappropriate

to permit Skinner to amend his 2006 Section 2255 motion at this

time.

Motion for an Evidentiary Hearing

     Skinner requests an evidentiary hearing to “present

evidence and testimony concerning the re-opening of the § 2255

[153] Proceedings…” [ECF No. 291]. “A motion brought under 28

U.S.C. § 2255 can be denied without a hearing only if the

motion, files, and records of the case conclusively show that

the prisoner is entitled to no relief.” United States v.

Bartholomew, 974 F.2d 39, 41 (5th Cir. 1992)(citing United

States v. Auten, 632 F.2d 478 (5th Cir. 1980)). The Court

concludes that Skinner’s motion, the files, and the records in

this case clearly show that Skinner is not entitled to relief.

Because the Court denies Skinner’s motion for relief under Rule




                                   10
   Case 1:02-cr-00093-DCB-JMR Document 292 Filed 07/29/20 Page 11 of 11



60(b), the petitioner’s motion for an evidentiary hearing is

DENIED.

     Accordingly,

      IT IS HEREBY ORDERED that the Defendant’s Motion to Reopen

the Original Section 2255 Proceeding [ECF No. 288] is DENIED;

     FURTHER ORDERED that the Defendant’s Motion to

Amend/Correct the Motion [153] to Vacate [ECF No. 289] is

DENIED;

     FURTHER ORDERED that the Motion for an Evidentiary Hearing

[ECF No. 291] is DENIED.

     SO ORDERED this the 29th day of July, 2020.

                                          _/s/ David Bramlette________
                                          UNITED STATES DISTRICT JUDGE




                                   11
